Citation Nr: 0737045	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  00-09 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to an initial disability rating higher than 
50 percent for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Joseph J. DiBenedetto, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from February 2000 and April 2005 rating decisions of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A prior May 1999 rating decision 
has been incorporated into the veteran's pending appeal.

The veteran testified at a personal hearing at the RO in July 
2000.

Having reviewed the procedural history of this case, the 
Board concludes that VA received the veteran's original claim 
of service connection for a neck disorder on August 2, 1995.  
Furthermore, the Board has determined he was not informed of 
the initial January 1996 denial of this claim.  The RO 
informed him about the award of nonservice-connected pension 
benefits, but did not also inform him about the denial of 
service connection.  See Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) 
(where a veteran never received notification of a decision 
denying his claim, then the usual one-year limit for timely 
appealing the decision does not begin to accrue ("run")).  
Thus, that January 1996 decision is not final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  It therefore follows that a new and material 
evidence analysis predicated on a petition to reopen this 
claim is unnecessary.  In sum, the claim of service 
connection for a neck disorder has remained pending since 
August 2, 1995, and is before the Board on appeal.  

The Board remanded this case in October 2004.

Unfortunately, the Board again must remand the psychiatric 
disorder claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for still further development and 
consideration.



FINDING OF FACT

There is no evidence of a neck disorder in service or for 
many years after, and no competent or credible evidence of a 
link between the veteran's current neck disorder and his 
period of active military service.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in March and 
December 2004.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service-
connection claim; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide; and (4) requesting that he provide any evidence in 
his possession pertaining to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).



In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ, i.e., RO decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in March 2004, 
the RO went back and readjudicated the claim in the May 2004 
SSOC.  And after providing the additional VCAA notice in 
December 2004, the RO again went back and readjudicated the 
claim in the more recent May 2005 SSOC.  So each time after 
providing the required notice, the RO reconsidered the claim 
- including to address any additional evidence received in 
response to the notice.  So the timing defect in the notice 
has been rectified.



Moreover, since the initial rating decision at issue (and, 
indeed, the ensuing appeal) occurred prior to enactment of 
the VCAA - meaning prior to November 9, 2000, the veteran 
was not provided still additional VCAA notice concerning the 
downstream disability rating and effective date elements of 
his service-connection claim.  Compare and contrast the 
holdings in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007) and Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Regardless, since service connection is being denied, no 
disability rating or effective date will be assigned, so not 
providing additional notice concerning these downstream 
elements of the claim is moot and, therefore, at most 
harmless error.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error has been identified, VA 
(not the veteran) has the burden of rebutting this 
presumption by showing the error was not prejudicial to the 
veteran, i.e., harmless, in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Even if one could reasonably argue that not providing Dingess 
notice is presumptively prejudicial, this still has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he reasonably 
understands from the notices provided what was needed.  
He also is represented by an attorney.



The veteran submitted personal statements, lay statements 
from family members, personal hearing testimony, and private 
medical evidence showing actual knowledge of the evidence 
required to substantiate his claim.  In addition, both VCAA 
notice letters provided by VA are clear and pertinent to his 
contentions, such that a reasonable person could understand 
what was required to prove the claim.  Moreover, he did not 
respond to the December 2004 VCAA letter requesting further 
information from him concerning additional private treatment 
records.  So, again, all things considered, he was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service records and his relevant VA treatment records.  He 
also had a VA examination of his spine.  None of the private 
medical records he submitted and otherwise obtained by the RO 
pertain to his neck disorder.  The Board is also satisfied as 
to compliance with its October 2004 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges VA has not obtained a medical opinion 
with respect to the veteran's claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c).  However, the standards of 
McClendon are not met in this case.  The evidence reveals 
neither a neck disorder during service nor a presumptive 
disorder within one year of service.  Further, there is 
neither medical evidence demonstrating that any current 
disorder on appeal is linked to service, nor credible 
evidence of continuity of symptomatology for his neck 
disorder since service.  As service and post-service medical 
records provide no basis to grant the claim, and in fact 
provide evidence against the claim, the Board finds no basis 
for a VA medical opinion to be obtained.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  



Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Continuity of symptomatology after service is required where 
the condition noted in service is not shown to have been 
chronic or this is legitimately questionable.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.

Some diseases on the other hand are chronic, per se, such as 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders initially diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis - Neck Disorder 

The veteran maintains he developed osteoarthritis in the 
cervical segment of his spine as a result of an injury to his 
neck during service when he fell from a tank car.  During his 
personal hearing testimony, he indicated that he received 
painkillers to treat his neck pain during service, but that 
X-rays were negative for any fracture at that time.  Also 
during the personal hearing, he stated the accident occurred 
in March 1971.  Whereas in his original August 1995 claim, he 
indicated the accident occurred during the year prior - in 
July 1970.  In any event, he asserts that he has had 
persistent soreness in his neck since that incident.   

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
The veteran's VA treatment records and X-rays dated in 1998 
reveal hypertrophic changes and slight spondylolisthesis in 
the cervical segment of his spine.  Previous X-rays dated in 
August 1995 show cervical spine spurs.  So this evidence 
shows a current cervical spine/neck disorder.

Regardless, the veteran's service medical records (SMRs) make 
no mention of a fall during service or an injury to his neck 
in the manner alleged or related complaints concerning neck 
pain.  There also is no mention of him using painkillers or 
other medication.  Significantly, during his May 1971 
military separation examination, he denied musculoskeletal 
defects of any sort, and his neck and spine were normal.  So 
his service medical records (SMRs), as a whole, do not lend 
credence to his assertions.



Post-service, there also is no credible record of any 
complaint, let alone treatment, for a neck disorder until 
1995, approximately 24 years after discharge from service.  
Private medical evidence submitted by the veteran reveals 
treatment during the 1970s for anxiety, but there is no 
record or mention of treatment for his neck disorder.  The 
Federal Circuit Court has determined that such a lapse of 
time is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. 
Cir. 2000).  Therefore, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. 494-97.  Likewise, since there is no objective 
indication of arthritis within one year after service, 
the veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, DC 5003.

With regard to continuity of symptomatology after service, 
the Board acknowledges personal and lay statements from the 
veteran and his family members to the effect that he was in 
sound health before he entered military service, but suffered 
from neck problems due to the accident he sustained while 
serving in the Army.  It was reported that ever since coming 
home from service in 1971, he had experienced a stiff, 
painful neck.

In this regard, the veteran and other laypersons are indeed 
competent to report that he injured his neck during service 
and has suffered from symptoms of persistent neck pain ever 
since.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  However, the veteran and his family's lay 
contentions in this case are outweighed by the post-service 
medical record which, as a whole, indicates he did not have 
any complaints or receive treatment for his neck pain until 
decades after his discharge from service.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  Simply put, his 
lay contentions are not consistent with the other evidence of 
record, and indeed are outweighed by this evidence.



Moreover, the veteran has not always been consistent when 
describing the onset of his neck pain.  As already alluded 
to, he has alternatively contended that he began experiencing 
problems with his neck immediately after the accident in 
service (see his March 2000 statement and July 2000 personal 
hearing testimony); one year after discharge from service 
(see his August 1995 application for compensation); four 
years after discharge (see the report of August 1995 VA spine 
examiner); and several decades after service (see his VA 
treatment records dated in August 1998 wherein he denied any 
history of cervical trauma and indicated his neck pain was 
only of three years' duration).  

The credibility of a witness can be impeached by a showing of 
inconsistent statements, among other factors.  As such, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence it finds persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 506-511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  In this regard, the veteran's 
inconsistent statements concerning the onset of his neck pain 
simply undermine his overall credibility, and also undermine 
his assertion that his current neck disorder is related to an 
alleged neck injury in service, trauma that is not mentioned 
in his SMRs.  

Finally, the claims file does not contain any medical opinion 
linking the veteran's current neck disorder to any event or 
experience during his military service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a neck disorder, 
so there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a neck disorder is denied. 


REMAND

Before addressing the merits of the psychiatric disorder 
claim, the Board finds that additional development of the 
evidence is required.

First, the RO (AMC) must send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
concerning the elements of a disability rating and an 
effective date.  

Second, the AMC must send the veteran a SOC concerning the 
issue of his purported entitlement to an initial rating 
higher than 50 percent for his psychiatric disorder.  
Concerning this, under 38 U.S.C.A. § 7105(a) (West 2002), 
an appeal to the Board must be initiated by a timely notice 
of disagreement (NOD) and completed by a substantive appeal 
(VA Form 9 or equivalent) after a SOC is furnished to the 
veteran.  In essence, the following sequence is required:  
there must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis of the decision to him, and finally, 
after receiving adequate notice of the basis of the decision, 
he must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2007).

With respect to a NOD, a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review. Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  
38 C.F.R. § 20.302(a).  



In this case, the RO granted service connection for a 
psychiatric disorder at 50 percent in a rather recent April 
2005 rating decision.  The veteran then switched his 
representation from The Disabled American Veterans (DAV) 
service organization to a private attorney.  This attorney 
submitted an August 2005 letter, within one year of 
notification of that rating decision, expressing 
dissatisfaction with it by indicating the veteran deserved a 
higher 100 percent rating for his service-connected 
psychiatric disorder.  The representative's August 2005 
statement was tantamount to a timely NOD.  38 C.F.R. § 
20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002) (assuming that the veteran desired appellate review, 
meeting the requirement of section 38 C.F.R. § 20.201 was not 
an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 
53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  The private 
attorney continued to inquire as to the status of the 
veteran's claim in subsequent correspondence dated in January 
2006 and March 2007.  

The file, however, does not reflect that a SOC has been 
issued concerning this claim.  Where a veteran or his 
representative has submitted a timely NOD with an adverse 
decision and the RO did not subsequently issue a SOC 
addressing the issue, the Board should remand the issue to 
the RO (via the AMC) - rather than merely referring it 
there, for issuance of a SOC and to give the veteran an 
opportunity to perfect an appeal to the Board on this issue 
by filing a timely substantive appeal (VA Form 9 or 
equivalent).  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this remaining claim is REMANDED to the RO (via 
the AMC) for the following development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him regarding the elements of a 
disability rating and an effective 
date.

2.	Also provide the veteran a SOC on the 
issue of whether he is entitled to an 
initial rating higher than 50 percent 
for his psychiatric disorder.  Give him 
time to perfect an appeal of this claim 
by filing a timely substantive appeal 
(VA Form 9 or equivalent).  Only if he 
does should this claim be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


